IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                       : No. 54 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
PROTHONOTARY, COURT OF                     :
COMMON PLEAS, PHILADELPHIA,                :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.